Gill, J.
statement. This is a suit brought by plaintiff Moore as administrator of Mrs. Kesiah Rimel, deceased, whereby it is sought to have the court declare and enforce the judgment of a third party against certain lands which once belonged to said Mrs. Rimel. The petition alleges that Mrs. Rimel during ^er life conveyed the land to her son, Abraham Rimel, for the consideration or condition that said son would support and maintain her during the period of her life. That shortly thereafter the said Abraham Rimel died and that his heirs and legal representatives failed to furnish the said Mrs. Rimel with support and that she was forced to secure the same elsewhere, which she did, and therefor incurred a liability to a third party in the sum of $905 and which liability was subsequently proved up and reduced to a judgment against said Mrs. Rimel’s estate. It is further alleged that the land was sold in partition of the Abraham Rimel estate; that one Allen purchased at the sheriff’s sale; that defendant Bruce subsequently bought from Allen, and that both these parties had notice of the conditions under which Mrs. Rimel conveyed to her son Abraham.
The petition concludes with a prayer that the said judgment for $905 be declared a lien on said land and that the same be sold for the payment thereof.
The trial court sustained a demurrer to the petition on the ground that it appears on the face of the petition that the plaintiff is not a proper party and has no interest in the suit. Plaintiff brings the case here by writ of error.
*666Acha°g¿ allowcsia%alnTandhin heir. *665It seems clear to us that the ruling of the circuit *666court was correct, and its judgment must therefore be affirmed. According to the allegations of the petition the plaintiff has no interest in the judgment rendered against the estate of which he is administrator. It stands simply as an adjudged demand in favor of another party and against the estate of which he has charge, nothing more. The administrator has never paid the demand and there is nothing then upon which to base a claim against the defendant or those from whom the latter acquired the land.
Judgment affirmed.
All concur.